Title: To Alexander Hamilton from the New York Committee of Correspondence, 8 April 1777
From: New York Committee of Correspondence
To: Hamilton, Alexander


Kingston [New York] 8th April 1777.
Sir.
Yours of the third came safe⟨ly to hand⟩ this Day and gave us great Pleasure by certifying your Hea⟨lth. The scantiness of⟩ our Numbers will not permit the Loss of one useful ⟨citizen. It is⟩, therefore, a determined Point that sick or well, you are by no means ⟨to⟩ die.
At this Distance it is impossible to determine what the Enemy can or what they can not do. But certainly if we can bring a respectable Force into the Field previous to their Movements it must be extremely difficult for them to advance or retreat. The latter indeed may be assisted by the Works they are throwing up.
Their Attempt upon the Delaware is far from improbable. Howe is certainly a stupid Fellow but if he reasons so far the Taking of Philadelphia would give a splendid Sight to their Manœuvres in the Eyes of Europe. This would be productive of Advantage. The seizing that large City would also afford him much Benefit in the several Ways which you suggest. But would it not be wise to permit his Force to be thus divided, that one Part after another might be cut to Pieces?
Since the Affair at Peeks Kill, their Views this Way seem to be less probable. It was doubtless unmilitary to warn us of our Danger: They will also soon learn that we are in this Quarter in a decent Posture of Defence and that may decide their fluctuating Counsels.
Perhaps after all they will find it more convenient to keep Post at Amboy with an advanced Party at Brunswick secure New York and carry on a kind of naval Partizan War till the further Aid and Order of their Masters.
You will take Care whenever you write to us Matters which ought ⟨not to be seen by all⟩, to direct to one of us only in a separate Letter, while that which is me⟨rely indif⟩ferent, comes under your usual Direction. The Reason is that sometimes when we do not happen to be immediately in the Way your Letters are opened by the President and altho no evil Consequences have accrued from this as yet it is nevertheless proper to guard against it.
What you say relative to a Cartel reminds us of the Case of Major Edminston who was taken by Genl. Schuyler at the same Time with Sir John Johnson. This Gentleman as His Excellency will recollect was sent into the Enemy’s Quarters with a Letter to negotiate an Exchange for one of three Majors Prisoners in their Hands. He hath since returned with a Letter from Howe to Genl. Schuyler purporting that one of those Majors shall be exchanged for him he being permitted to join his Regt. in Canada. He was three Weeks or thereabouts travelling from New York to Albany of which the Convention being informed caused him to be made Prisoner and intend sending him to Head Quarters. He is well acquainted with the Face of this Country, and the Dispositions of it’s Several Inhabitants. He has sufficient Interest with the Indians to accomplish an Escape upon the whole (as it will not be prudent to confine him within this State) it is submitted whether it would not be proper to secure him elsewhere untill the Close of the present Campaign.
We are Sir your most obedient & humble Servants
Robt R Livingston
Gouvr Morris
